                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

 UNITED STATES OF AMERICA                       )
                                                )        Case No. 1:19-cr-00124
 v.                                             )
                                                )        Dist. Judge Harry S. Mattice
 GEORGE STRIKER                                 )
                                                )        Mag. Judge Christopher H. Steger


                                            ORDER


       U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation [Doc. 11]

recommending that the Court: (1) accept Defendant’s guilty plea as to Count One of the one count

Information; (2) adjudicate Defendant guilty of conspiracy to commit health care fraud in violation

of 18 U.S.C. §§ 1347 and 1349; and (3) order that Defendant remain out of custody subject to the

Order Setting Conditions of Release [Doc. 8] pending further order of this Court. Neither party

filed a timely objection to the report and recommendation. After reviewing the record, the Court

agrees with Magistrate Judge Steger’s report and recommendation. Accordingly, the Court

ACCEPTS and ADOPTS the magistrate judge’s report and recommendation [Doc. 11] pursuant

to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

       1. Defendant’s plea of guilty to Count One of the one count Information is ACCEPTED;

       2. Defendant is hereby ADJUDGED guilty of conspiracy to commit health care fraud in

           violation of 18 U.S.C. §§ 1347 and 1349;

       3. Defendant's sentencing hearing shall take place on February 10, 2020, at 2:00 p.m.;

           and

       4. Defendant SHALL REMAIN out of custody subject to the Order Setting Conditions

           of Release [Doc. 8] pending further order of this Court.
SO ORDERED.



                      /s/ Harry S. Mattice, Jr._______
                     HARRY S. MATTICE, JR.
                  UNITED STATES DISTRICT JUDGE




              2
